COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Kindred Healthcare, Inc. and Triumph Hospital of East Houston, L.P.
                          D/B/A Kindred Hospital of Clear Lake v. Cristobal Morales

Appellate case number:    01-15-00843-CV

Trial court case number: 2014-40158

Trial court:              189th District Court of Harris County

       The motion for rehearing filed by Appellants Kindred Healthcare, Inc. and Triumph
Hospital of East Houston, L.P., doing business as Kindred Hospital of Clear Lake, is denied.

Justice’s signature: /s/ Jane Bland
                     Acting for the Court

Panel consists of: Justices Bland, Brown, and Lloyd


Date: July 21, 2016